Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-5 are pending. 1-5 have been examined. Claims 1-5 have been rejected. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 USC 101 for being directed to an abstract idea.

Claim 1 is a method claim and recites:
An encryption hybrid model SI simulation method based on an ADS and an HSPICE, the method comprising:
extracting step response data of a TX end chip encryption model by using HSPICE transient simulation (mental process using pen and paper to extract data);
externally generating a random code signal (mental process using pen and paper; generating a random code signal may be interpreted as randomly generating a code signal comprising a sequence of “0” and “1” bits); and
taking the extracted step response data and the random code signal as input sources of ADS channel simulation, to realize active simulation to the encryption hybrid model (mental process; this step can be interpreted as the thought of using extracted response data and the random code signal as inputs for ADS channel simulation; however, no actual ADS simulation is performed).
Step 2A, prong 1: limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: there is no integration of abstract ideas into practical application.
Step 2B: no addition elements are recited.

Claim 2 is a method claim depending on claim 1 and recites:
The encryption hybrid model SI simulation method based on the ADS and the HSPICE according to claim 1, wherein the HSPICE transient simulation comprises:
reserving a model input interface in the TX end chip encryption model (mental process using pen and paper);
building a wiring model required in a link (mental process using pen and paper to draw a wiring model comprising one or more of resistors, capacitors, and inductors and describing a wiring model comprising one or more of resistors, capacitors, and inductors in HSPICE circuit description format);
connecting the TX end chip encryption model and the wiring model, and providing the connected model in butt joint with a resistor (mental process using pen and paper to draw a connection model and describing a wiring model comprising one or more of resistors, capacitors, and inductors in HSPICE circuit description format as recited in the limitation);
inputting an ideal step signal at the model input interface reserved in the TX end chip encryption model (mental process); and
extracting the step response data at a position where the butt joint is provided.
Step 2A, prong 1: limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: there is no integration of abstract ideas into practical application.
Step 2B: no addition elements are recited.

Claim 3 is a method claim depending on claim 2 and recites:
The encryption hybrid model SI simulation method based on the ADS and the HSPICE according to claim 2, wherein the step response data is a step response output file with a suffix of .lis, and a format of the file is edited to make the file to be a file with a suffix of .tim that is capable of being called by the ADS (mental process using pen and paper – data description).
Step 2A, prong 1: limitations are grouped into abstract ideas as indicated above.
Step 2A, prong2: there is no integration of abstract ideas into practical application.
Step 2B: no addition elements are recited.

Claim 4 is a method claim depending on claim 2 and recites:
The encryption hybrid model SI simulation method based on the ADS and the HSPICE according to claim 2, further comprising:
transforming the wiring model into an S parameter for the ADS to call. (mathematical concepts; transforming elements’ values of wiring model into S parameters requires mathematical computations).
Step 2A, prong 1: limitations are grouped into abstract ideas as indicated above.
Step 2A, prong2: there is no integration of abstract ideas into practical application.
Step 2B: no addition elements are recited.

Claim 5 is a method claim depending on claim 3 and recites:
The encryption hybrid model SI simulation method based on the ADS and the HSPICE according to claim 3, further comprising:
(mathematical concepts; transforming elements’ values of wiring model into S parameters requires mathematical computations).
Step 2A, prong 1: limitations are grouped into abstract ideas as indicated above.
Step 2A, prong2: there is no integration of abstract ideas into practical application.
Step 2B: no addition elements are recited.

Claim Objections
Claim 3 is objected to because of the following informalities. The claim recites “a format of the file is edited to make the file.” This limitation attempts to refer the file to the term “a step response output file” recited previously. Appropriate correction is required for consistency among the terms.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Dghais et al. (Reduced-Order Parametric Behavior Model for Digital Buffers/Drivers With Physical Support, IEEE Transactions on Component Packaging and Manufacturing Technology, Vol. 2, No. 12, Dec. 2012) in view of Bhargava et al. (EMI Prediction in Switched Power Supplied by Full-Wave and Non-Linear Circuit Co-Simulation, 978-1-4244-4267-6, IEEE 2009).

As per claim 1, Dghais teaches an encryption hybrid model SI simulation method based on an ADS and a SPICE, the method comprising:
extracting step response data of a TX end chip encryption model by using Spice transient simulation (p. 2074 right col. ¶ 4 – p. 2075 left col. ¶ 3, 5; Dghais teaches providing step-input to a driver as illustrated in Fig. 5 on p. 2074 to perform Spice transient simulation to obtain current responses of the driver to generate response models of the driver; a driver corresponds to a TX end; TX is a transmitter corresponding to a driver);
externally generating a random code signal (p. 2077 left col. ¶ 2, Fig. 12; Dghais teaches an input signal with the bit pattern sequence “0100110110”; this bit pattern is an externally generated code signal; Dghais also teaches generating the bit pattern sequence randomly, see Fig. 12 the signal generating element); and
taking the extracted step response data and the random code signal as input sources of ADS channel simulation, to realize active simulation to the encryption hybrid model (p. 2076 right col. ¶ 3 - p. 2077 left col. ¶ 2; Dghais teaches using the extracted step response model and data according to the first limitation as inputs to perform simulation and provide TL, Transistor Level, description and I-Q behavioral model implement in ADS).
Dghais does not teach:
Using HSPICE.
However, Bhargava teaches:
Using HSPICE transient simulation (p. 42 left col. ¶ 1).
Dghais and Bhargava are analogous art because they are both in the field of performing circuit simulation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dghais and Bhargava. One of ordinary skill in the art would have been motivated to make such a combination because Bhargava’s teachings would have helped a designer perform circuit .

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dghais et al. in view of Bhargava et al., as applied to claim 1 above and further in view of Pillage et al. (Asymptotic Waveform Evaluation for Timing Analysis, IEEE Transactions on Computer-Aided Design, Vol. 9 No.4, April 1990).

As per claim 2, Dghais teaches the encryption hybrid model SI simulation method based on the ADS and the HSPICE according to claim 1, wherein the HSPICE transient simulation comprises:
reserving a model input interface in the TX end chip encryption model (p. 2076 right col. ¶ 3 - p. 2077 left col. ¶ 2; the model of a characterized driver as is utilized for simulation as in Fig. 12; utilization of the model in a simulation corresponds to reserving as recited in this limitation);
building a wiring model required in a link (p. 2076 right col. ¶ 4 - p. 2077 left col. ¶ 2, Fig. 12; Dghais teaches PCB package interconnection comprising RLC circuit shown as gray region labeled PACKAGE in Fig. 12 is a wiring model required in a link);
connecting the TX end chip encryption model and the wiring model, and providing the connected model in butt joint with a resistor (p. 2077 left col. ¶ 1-3, Fig. 12; Dghais teaches as illustrated in Fig. 12 the PACKAGE wiring model connected to a driver, corresponding to TX end chip encryption model, while the other end of the PACKAGE wiring model connected to an element; that element as described in ¶ 3 on p. 2077 has impedance of 50 Ω, an element with the impedance corresponds to an resistor in butt joint with the wiring model); and
near-end, which corresponds to response data at a position where the butt joint is provided).
Dghais and Bhargava do not teach:
inputting an ideal step signal.
	However, Pillage teaches:
	Using an ideal step signal as an input to a circuit for simulation (p. 365 left col. ¶ 2, Fig. 25).
Dghais, Bhargava, and Pillage are analogous art because they are both in the field of performing circuit simulation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dghais, Bhargava, and Pillage to input an ideal step response to extract the ideal step response data at a position where the butt joint is provided. One of ordinary skill in the art would have been motivated to make such a combination because Pillage’s teachings would have helped study differences between an ideal step input response and a finite rise time step input response in term of errors in approximation for timing analysis (p. 365 right col. ¶ 2).

As per claim 3, Dghais teaches the encryption hybrid model SI simulation method based on the ADS and the Spice according to claim 2, wherein the step response data is a step response output file, and a format of the file is edited to make the file to be a file with a suffix of .tim that is capable of being called by the ADS (p. 2076 right col. ¶ 3; Dghais teaches performing Spice simulation of a circuit, whose output file is stored in .tim file of ADS simulation tool; this teaching implies that output file from Spice simulation is edited and converted to .tim format that is capable of being called by the ADS).
Dghais and Pillage do not teach:

However, Bhargava teaches:
Using HSPICE for simulation to generate output (p. 42 left col. ¶ 1), whose output file has a suffix of .lis.
Dghais, Pillage, and Bhargava are analogous art because they are both in the field of performing circuit simulation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dghais, Pillage, and Bhargava to use HSPICE, which is a variation of Spice simulation engine, to perform simulation to generate an output file with a suffix .lis and edit this output file to make the file to be a file with a suffix of .tim that is capable of being called by the ADS. One of ordinary skill in the art would have been motivated to make such a combination because Bhargava’s teachings would have helped a designer perform circuit simulations with results that are compatible with many major electronics design automation tools evidence by the instant application’s specification (¶ 00231).

As per claim 4, Bhargava teaches the encryption hybrid model SI simulation method based on the ADS and the HSPICE according to claim 2, further comprising:
transforming the wiring model into an S parameter for the ADS to call (p. 41 Fig. 1, right col. ¶ 4 – p. 42 left col. ¶ 1; Bhargava teaches a circuit network as illustrated in Fig. 1 and generating S-parameters according to N port network method to be used in ADS).

As per claim 5, these limitations have already been discussed in claim 4. They are, therefore, rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2129                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129